Title: To James Madison from William C. C. Claiborne, 8 December 1815
From: Claiborne, William C. C.
To: Madison, James


                    
                        Dear Sir,
                        
                            New-Orleans
                            Decr 8h. 1815
                        
                    
                    I was duly honored with the receipt of your Letter of the 1st. of October, and took immediate measures to procure “some perfect fruits of the Bow wood of Louisiana, and some perfect Seeds of the same.” This wood is not to be found in this vicinity; But it grows (I learn) in the Parish of Feliciana in this State, and near to Fort Adams in the Missisippi Territory, from whence I hope soon to procure some of the fruits & Seeds, which shall be carefully secured & transmitted to General Mason.
                    The Agent for Indian Affairs west of the Missisippi & in Louisiana, has become vacant by the death of Major Thomas Gales of Nachitoches. The Interest of the Frontier settlements of this state, being intimately connected with the prudent management of this Agency, you will I am sure, excuse the liberty I take, in recommending as Major Gales Successor, Colonel Bartholomew Shaumburg of this City. His firm Character &

conciliatory disposition; his Correct Habits & attention to Business, added to his knowledge of our Frontier Settlers, & the Indians in their vicinity, peculiarly fit him for this Agency.
                    Colonel Shaumburg served for many years in the Western Army, & was always esteemed, an intelligent, deserving officer. At the Commencement of the late War, Colonel Shaumburg was employed in the Quarter Master’s Department in this City; but it is believed his too ready Compliance with the requisitions of Genl. Wilkinson, incured the displeasure of the then Secy at War, General Armstrong; I however never understood that the Secretary entertained the smallest doubt as to Shaumburg’s Integrity, & from my own observations on his conduct in office, I am sure not even a suspicion of that nature, could exist. For some time previous, and during the Invasion of Louisiana, Colonel Shaumburg acted as my Aid de Camp. Circumstances and an unfortunate difference between General Jackson & myself, placed Shaumburg and other deserving Men who were attached to my person, out of the Lists of Those whose services were to be recorded in Orders, Addresses and Official dispatches. But permit me to declare to you, that there was no man in Louisiana, who, during the late Crisis, rendered more essential services, than the Gentleman I now recommend to the patronage and Confidence of the Government. With my best wishes for your Individual, domestic and public happiness—I have the honor to be with great respect your faithful friend
                    
                        
                            William C. C. Claiborne
                        
                    
                